Citation Nr: 1034037	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-17 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah



THE ISSUE

Entitlement to service connection for a low back disability, to 
include as secondary to service-connected fibromyositis of the 
right scapula and/or service-connected cervical spine disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1974 to November 1980, and from March 1985 to March 1990, and had 
prior active duty for training with the National Guard.  This 
matter is before the Board of Veterans' Appeals (Board) on appeal 
from a March 2005 rating decision by the Seattle, Washington 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 2007, the Board reopened the claim of service connection for 
a low back disability and remanded the matter for additional 
development and de novo review.  In August 2009, the Board sought 
an advisory medical opinion from the Veterans Health 
Administration (VHA).  The Veteran's claims file is now in the 
jurisdiction of the Salt Lake City, Utah RO.  


FINDING OF FACT

The Veteran's low back complaints in service were acute and 
resolved; a chronic low back disability was not manifested in 
service; arthritis of the low back was not manifested in the 
first postservice year; and the preponderance of the evidence is 
against a finding that the Veteran's current low back disability 
is related to an event, injury, or disease in service, or was 
caused or aggravated by his service-connected right scapula 
and/or cervical spine disabilities.  


CONCLUSION OF LAW

Service connection for a low back disability, including as 
secondary to service-connected right scapula and cervical spine 
disabilities, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to the initial adjudication of 
the claim.  December 2004 letters notified him of the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  July 2007 and March 2008 letters informed him of 
disability rating and effective date criteria.  The Veteran has 
had ample opportunity to respond/supplement the record.  He has 
not alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to downstream 
issues").  

The Veteran's service treatment records (STRs), Social Security 
Administration (SSA), and pertinent postservice treatment records 
have been secured.  The RO arranged for VA examinations in April 
2006 and in May 2009.  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of the 
claim.  

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence as appropriate and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 U.S.C.A. § 3.303.  Certain chronic diseases (including 
arthritis) may be service connected on a presumptive basis if 
manifested to a compensable degree within a specified period of 
time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To substantiate a claim of service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  
Secondary service connection is warranted where a disability is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal 
requirements for a successful secondary service connection claim 
are: (1) Evidence of a current disability for which secondary 
service connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence of a 
nexus between the two.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The Veteran's STRs reveal that an April 1973 annual medical 
history report notes that he reported he had recurrent back pain.  
A June 1975 treatment record notes that the Veteran fell 30 to 40 
feet from a hill and had multiple complaints, including back 
pain; X-rays were negative.  A June 1980 treatment record 
contains an impression of a minor back strain.  In April 1988, 
the Veteran complained of lower lumbar back pain after heavy 
lifting.  He reported that he injured his back two days prior in 
a parachute jump and had just re-injured it.  In a July 1989 
medical history report, the Veteran indicated he had recurrent 
back pain and painful or swollen joints.  The examiner indicated 
that the Veteran had back pain secondary to a jump, and a muscle 
tear that had not yet healed.  On March 1990 service separation 
examination, the Veteran reported that he had back pain since a 
jump two years earlier.  The pain was prominent at night and when 
lifting.  Evaluation of the spine was normal; however, an 
orthopedic consultation, in part for the back, was recommended.  
On orthopedic consultation, the Veteran described a back injury 
sustained in a jump when he hit the ground at a high rate of 
speed.  He also reported that in February or March 1989 he was in 
a motor vehicle accident which "reagitated" his back.  The 
examiner indicated that some re-testing was necessary, but that 
there was insufficient time because the Veteran was to be 
discharged from service the following day, and that follow-up 
would have to be with VA.  

On May 1990 VA examination, the Veteran complained of back pain 
since a jump injury a couple of years prior; however, evaluation 
appears to have been limited to the neck (the cervical segment of 
the spine).  

An October 1993 VA outpatient treatment record notes the Veteran 
took Motrin for his upper back from a 1988 injury.  A March 1994 
VA outpatient treatment record noted the Veteran denied any 
recent trauma or back pain.  A November 1994 VA outpatient 
treatment record noted the Veteran did not have any low back 
pain; it was noted that the upper back was injured in a 1988 
fall.  A February 1999 VA outpatient treatment record notes the 
Veteran has had intermittent upper back pain since 1988.  

On November 1996 private evaluation, the Veteran complained of 
intermittent back pain.  In September 1997, he was awarded SSA 
benefits for a cervical disc disorder, left eye blindness, left 
ear hearing loss, alcohol abuse, and chronic pain syndrome.  A 
July 1999 record shows an impression of back pain.  

A January 2004 Northeastern Utah Medical Group private treatment 
record notes that the Veteran was a new patient, and that he had 
a history of chronic low back pain; the impression was chronic 
low back pain.  A November 2004 treatment record notes the 
Veteran's complaints of low back pain.  He reported he has had 
pain since 1998 (intended to be 1988) from a parachute accident, 
and since then has had upper back pain.  He reported he has had 
intermittent lower back pain for the last two years; he reported 
it was associated with his injury in 1988.  The impression was 
low back pain, possible sacroiliitis.  

A November 2004 Dr. D. R. H. private treatment record noted the 
Veteran was injured in 1988.  The Veteran reported he has pain in 
the whole back area, but worse in the lower back, and that it has 
been present since 1989.  The diagnosis, confirmed by X-rays, 
included lumbar degenerative disc disease.  

On October 2004 VA examination for the cervical spine, the 
Veteran reported lower back pain.  

On April 2006 VA examination, the Veteran reported intermittent 
low back pain, and stated he has had the pain since a parachute 
accident in 1988.  The diagnosis was degenerative disc disease 
diffusely in the lumbar spine with lumbar strain symptoms.  After 
review of the Veteran's claims file and STRs, the examiner opined 
that it was less likely than not (less than 50/50 probability) 
that the Veteran's current lumbar spine pain was caused by or the 
result of a service injury for which he was treated in service.  
The rationale for the opinion included the explanation that 
although the Veteran gave a history of constant low back pain 
since the 1988 injury, the records did not show continuous low 
back pain treatment since service.  

Because the April 2006 VA examiner did not address the Veteran's 
secondary service connection theory, and appeared to have 
discounted the Veteran's stated history of persisting back 
complaints following his jump injury in service, in June 2007 the 
Board remanded the matter for another orthopedic examination of 
the Veteran.  

On May 2009 VA examination, the Veteran reported that he injured 
his right side in 1988 while performing a practice parachute 
landing.  The diagnoses included degenerative disc disease of the 
lumbar spine with nonspecific lumbar pain, not compatible with 
discogenic or facet disease.  The examiner noted that on 
examination in 1989 there was no mention of the back but only the 
right shoulder and neck in relation to a motor vehicle accident.  
Afterwards, the Veteran had multiple occasions describing only 
right shoulder and/or cervical pain.  After reviewing the 
Veteran's claims file and his STRs, the examiner stated that 
there is inconsistency in the reports such that at times he 
complains of back pain in service, but at other times only 
reports cervical and shoulder pain.  Noting the negative finding 
in 1994 (noted above), as well as periods of time where there 
were no symptoms, the examiner opined that the Veteran's 
"current lumbar pain and degenerative disk disease is not as 
least as likely as not related to the described incidents in 
service of low back pain."  
In August 2009, the Board sought a VHA advisory medical opinion 
as to whether the Veteran's low back disability is related to his 
service-connected fibromyositis of the right scapula and/or 
service-connected cervical spine disability.  In a response in 
November 2009, an orthopedic surgeon indicated he reviewed the 
Veteran's claims file, and opined that it was "not as likely as 
not that the veteran's lumbar degenerative disc disease was 
caused by or aggravated by his cervical spine and/or right 
shoulder service connected disability."  He noted that there is 
no medicine based guideline evidence that show that a cervical 
spine or shoulder dysfunction without paralysis would cause or 
aggravate a lumbar spine degenerative disc disorder.  He also 
stated that there is no basis for the Veteran's cervical spine 
spinal stenosis without objective myelopathy to be causing his 
lumbar dysfunction or its degenerative changes.  It was noted 
that the Veteran was a smoker (referencing a July 1999 treatment 
record that noted the Veteran had smoked one and a half packs per 
day for 20 years), and that smoking causes accelerated disc 
degeneration.  Based on this reasoning, the consulting expert 
concluded that the Veteran's "lumbar spine degenerative disc 
disease is a result of his natural aging process and exacerbated 
by his chronic prior tobacco use . . ."  

The evidence of record demonstrates that the Veteran has a low 
back disability.  Diagnostic studies (including on April 2006 and 
May 2009 VA examinations) have found lumbar degenerative disc 
disease.  The Veteran's STRs document that during service he was 
treated on several occasions for back pain.  In particular, they 
show that he was seen in April 1988 for lower lumbar back pain 
after heavy lifting (following an earlier injury from a parachute 
jump).  However, the low back injury in service apparently 
resolved, as (until January 2004) subsequent complaints of back 
pain were general in nature, and on March 1990 service separation 
examination the spine was normal on clinical evaluation.  
Furthermore, there is no evidence that arthritis of the low back 
was manifested in the first postservice year.  Consequently, 
service connection for a low back disability on the basis that 
such became manifest in service and persisted or on a presumptive 
basis (for arthritis of the low back as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137) is not warranted.  

To the extent that the Veteran attempts to substantiate his claim 
for service connection for a low back disability by his more 
recent accounts of continuity of symptoms since service, the 
Board finds such accounts not credible.  They are contradicted by 
the more contemporaneous (and more probative) clinical data of 
record.  Specifically, May 1990 VA examination evaluation was 
limited to the cervical spine, as there were no complaints of low 
back pain; in an October 1993 VA treatment record, the Veteran 
reported taking medication for his upper back; in a March 1994 VA 
treatment record, he denied any back pain; and a November 1994 VA 
treatment record notes the Veteran did not have any low back 
pain.  

Direct service connection for the Veteran's low back disability 
may still be established by competent (medical) evidence of a 
nexus between the Veteran's disability and service.  However, 
there is no such evidence.  The only competent (medical) evidence 
that directly addresses the matter, the medical opinions of the 
April 2006 and May 2009 VA examiners, is to the effect that it is 
unlikely that the Veteran's low back disability is related to his 
service.  For rationale the provider pointed to the 
inconsistencies in the evidence regarding complaints of low back 
pain, as well as the negative findings as to complaints of low 
back pain in 1994.  As the opinions are by medical professionals 
with particular expertise as to the matter at hand, they are 
competent to offer opinions in the matter.  As the opinions 
include rationale with citation to factual evidence, and there is 
no competent (medical) evidence to the contrary, they are 
persuasive.  

The Veteran is competent to provide lay evidence as to his 
observation of his low back symptoms.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, he is not competent to establish 
by his own statements that his low back disability is related to 
his service, as that is a medical question, and he is a layperson 
lacking the requisite expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 
1374 (Fed. Cir. 2007).  

The Veteran also proposes a secondary service connection theory 
of entitlement, i.e., that his low back disability was caused or 
aggravated by his service-connected fibromyositis of the right 
scapula and/or his service-connected cervical spine disability.  

The three threshold requirements that must be met to establish 
secondary service connection are: (1) Competent evidence (medical 
diagnosis) of current disability.  This requirement is met as 
lumbar degenerative disc disease is diagnosed.  (2) Evidence of a 
service-connected disability.  This requirement is also met, as 
the Veteran's fibromyositis of the right scapula and cervical 
degenerative disease is service connected.  And, (3) competent 
evidence of a nexus between the service-connected disability(ies) 
and the disability for which secondary service connected is 
claimed.  

The only competent (medical) evidence that directly addresses the 
matter of secondary service connection, the November 2009 VHA 
medical advisory opinion, is to the effect that the Veteran's 
lumbar spine degenerative disc disease is the result of the 
natural aging process and was exacerbated by his chronic prior 
tobacco use.  Noting that the Veteran has a long history of 
smoking, and that smoking causes an accelerated disc 
degeneration, and that there was no support in medical literature 
for the allegation that a cervical spine or shoulder dysfunction, 
without paralysis, would cause or aggravate a lumbar spine 
degenerative disc disorder, the provider opined that it was 
unlikely the Veteran's low back disability was caused or 
aggravated by his service-connected cervical spine and/or right 
shoulder disabilities.  This opinion is by a medical professional 
who is competent to offer an opinion in the matter; hence, the 
opinion is probative evidence.  As the opinion is accompanied by 
an explanation of rationale, and there is no competent (medical) 
evidence to the contrary, it is persuasive of a conclusion that 
the Veteran's low back disability is not secondary to his 
service-connected fibromyositis of the right scapula and/or his 
service-connected cervical spine disability.  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt rule does not apply; the claim must be 
denied.  




ORDER

Service connection for a low back disability is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


